On consideration whereof, the court find that there is error therein apparent on the record to *727the prejudice of plaintiff in error in this, to-wit, the circuit court found and adjudged that there was due the defendant in error from the plaintiff in error as the proportionate share of Indiana Bricker in the insurance fund mentioned by the parties in their respective pleadings, the sum of $500 with interest from the 20th day of July, 1883, up to the first day of the term of said circuit court at which judgment was rendered, to-wit, October 5, 1897. Whereas said finding and judgment, in respect to said insurance fund, should have been that there was due the defendant in error from the plaintiff in error, as the distributive share of Indiana Bricker in said insurance fund, the one-half only thereof less the premium paid, to-wit, the sum of $357.50, with interest thereon from the 20th day of July, 1883, to the 5th day of October, 1897, amounting to the sum of $674.77, instead of $926.25, as found by the circuit court. And the court finds that there is no other error apparent on the record and proceedings, in said case. The court finds that the judgment of said circuit court in favor of the defendant in error and against the plaintiff in error should have been for $2,230.55 instead of $2,482.03, and this court in proceedings, by consent of parties, to render the judgment that the circuit court should have rendered in said case, found, determined, considered and adjudged, that the defendant in error recover from the plain tiff in error the sum of $2,230.55, with interest thereon since the 5th day of October, 1897, and that the defendant in error recover from the plaintiff in error his costs in this case made in the court of common pleas and in the circuit court taxed at $-, and that plaintiff in error pay his own *728costs in said courts, and that each of said parties pay one-half the costs of this case in this court taxed at $-.
It is further ordered that this case be remanded to the circuit court of Knox county, for execution.